DETAILED ACTION
Response to Amendment
This office action is in response to amendments and TD filed on and approved on 03/31/2021.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The invention in question is for a fantasy sports game device which includes the features of a user selecting a lineup of players with each user having their own lineup of players with the lineups being independent and allowing for duplicate picks of players between the users of the fantasy sports game.  The gaming device includes features for locking a player before a user selects a required subsequent lineup in a series of lineups with the new lineup requiring that the user select players they have not selected in any previous lineups.   Additional limitations are included for determining a winner and for gaming device structure.   The closest prior art of record "Fantasy Moto X: MotoXDream Fantasy League Rules" discloses a fantasy sports game for motor cross which includes the feature of users selecting from a plurality of players with each player being evaluated based on their real world performance in the sport game.  The system further discloses that each user is required to select a new lineup in a series of lineups with each lineup having to have new players from a consecutive lineup.  The system also contemplates duplicate picks of players in a lineup.  However, Moto X and the other prior art of record lacks disclosing, teaching, or fairly suggesting the feature of the subsequent lineup not being allowed to have players from all previous lineups especially the first lineup.  For example Moto X states that a user cannot select the same players for the second round they selected in the first round but they can select the same players they selected in the first round for the third round.  Basically once a user selects a player from the player list that player is removed from the list for all future selections.  Therefore Moto X teaches away from the features specifically claimed in combination by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	4/2/2021